                                      Case 18-00039     Doc 88    Filed 03/14/19     Page 1 of 12



                                              IN THE UNITED STATES BANKRUPTCY COURT
                                                   FOR THE DISTRICT OF MARYLAND
                                                              (Greenbelt)

                        In re:
                                                                         Case No.:     18-11248
                        NAHID AHMADPOUR,
                                                                         Chapter 7
                                         Debtor


                        NATIONWIDE REGISTRY & SECURITY
                        LTD

                                        Plaintiff,
                                                                         Adversary No.:       18-00039
                                 v.

                        NAHID AHMADPOUR,

                                         Defendant.


                            DEFENDANT NAHID AHMADPOUR’S MEMORANDUM IN OPPOSITION TO
                           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN
                            SUPPORT OF DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT

                                 COMES NOW the Defendant/Debtor, Nahid Ahmadpour (Ahmadpour), and submits in

                        Opposition to Plaintiff Nationwide Registry & Security LTD’s (“NRS”) Motion for Summary

                        Judgment, and further moves for summary judgment in favor of Debtor/Defendant, for the
THE PELS LAW FIRM LLC

   4845 Rugby Ave       reasons as set forth below.
       3rd Floor
 Bethesda, MD 20814
                                                              INTRODUCTION
         ***
 8500 Leesburg Pike
      Suite 400                  This matter has been ongoing since at least the year 2008. The creditor NRS has taken
  Vienna, VA 22010

         ***            actions which are directly contradictory to the amount they allege is now due and owing in this
  (T) 301-986-5570
  (F) 301-986-5571
                        instant case. NRS is judicially estopped from taking its current position because of this. NRS
   www.pelslaw.com
  jpels@pelslaw.com
                        had full knowledge of the terms (including the initial list price) of the SETTLEMENT

                        AGREEMENT between the parties prior to entering into in July, 2011. The parole evidence rule
                                     Case 18-00039        Doc 88     Filed 03/14/19      Page 2 of 12



                        and express terms of the AGREEMNT preclude NRS from continuing in this case as it is violating

                        the very AGREEMENT it drafted. Ahmadpour is entitled to attorneys’ fees pursuant to the

                        AGREEMENT. Further, Plaintiff NRS must prove all the elements in their claim and has failed to

                        do so, particularly has failed to prove fraud on the part of debtor, as further described below.

                                                            STATEMENT OF FACTS

                                This case involves a judgment obtained against the debtor Ahmadpour and her spouse

                        arising from Ahmadpour’s addiction to gambling. The creditor NRS obtained a judgment in

                        essence by consent for $80,000 on January 17, 2008. See Exhibits from deposition of corporate

                        designee of NRS, attached hereto as Ex. A, at Bates NRS Depo 000016. The parties in July,

                        2011, under advice of counsel, entered into a SETTLEMENT AGREEMENT (“AGREEMENT”)

                        which was drafted by counsel for NRS. Ex. A at NRS Depo 000016. The AGREEMENT

                        stipulated that NRS would accept the sum of $91,000 to satisfy the judgment in full if the

                        conditions of the AGREEMENT were complied with by Ahmadpour and her spouse. Ex. A at

                        NRS Depo 000017.

                                Below it will be demonstrated that Ahmadpour and her spouse complied fully with the

                        terms of the AGREEMENT and that it was NRS who violated its terms – terms it drafted. There

THE PELS LAW FIRM LLC   is no dispute factually that NRS, on advice of its own counsel, fully understood and entered into
   4845 Rugby Ave
       3rd Floor        the AGREEMENT prior to signing it. Specifically, the terms included that Ahmadpour and her
 Bethesda, MD 20814

         ***            spouse grant a lien on their marital property which required Ahmadpour’s husband consenting to
 8500 Leesburg Pike
      Suite 400
  Vienna, VA 22010      such a lien (no small concession). Ex. A at NRS Depo 000018. The property was to be listed at
         ***
  (T) 301-986-5570      an initial amount of $1,499,000 and remain “continuously on the market for sale until sold ….[and]
  (F) 301-986-5571

   www.pelslaw.com      ….if the Property remains unsold after 90 days, the list price shall be reduced by two percent (2%).
  jpels@pelslaw.com

                        The list price shall continue to be adjusted every ninety (90) days thereafter or earlier if the parties

                                                                          -2-
                                    Case 18-00039        Doc 88     Filed 03/14/19      Page 3 of 12



                        agree…” Ex. A at NRS Depo 000018. It states: “The Defendants affirmatively represent that the

                        current list price is within the range recommended by the Realtor…” Id.

                               NRS had full knowledge of and access to the Realtor’s recommendation prior to entering

                        into the AGREEMENT. See Transcript of Deposition of Allyn Ehrlich as corporate designee of

                        NRS, attached hereto as Ex. B, at p.50:8-22. With full knowledge of the range in the amount also

                        possibly being $1.2 million, NRS authorized its counsel to enter into this AGREEMENT on its

                        behalf. Ex. B at p.51:1-11.

                               The AGREEMENT states “solely conditioned upon payment of the sum of $91,000 in full

                        and complete compliance with the terms of this agreement, ….the parties hereto hereby forever

                        and mutually release and discharge [each other].” Ex. A at NRS Depo 000023. It also provides

                        for attorney’s fees if either party breaches. Id. at ¶11. The following provisions are also relevant:

                        “This agreement contains and constitutes the entire understanding and agreement between the

                        parties with respect to the matters contained herein…” Id. at ¶14 (Bates 00023). “None of the

                        parties hereto are relying upon any statement or representation not embodied in this agreement.”

                        Id. at ¶15 (Bates 00024). “The parties do hereby declare that each has completely read fully

                        understood and voluntarily accepted the terms of this agreement…” Id. at ¶15 (Bates 00024). The

THE PELS LAW FIRM LLC   agreement is signed by counsel for NRS on July 27, 2011. Id. at ¶15 (Bates 00025).
   4845 Rugby Ave
       3rd Floor               On August 4, 2011, Counsel for NRS, in direct violation of the express terms that NRS
 Bethesda, MD 20814

         ***            testified it fully understood and entered into, sent an email alleging the initial list price was not
 8500 Leesburg Pike
      Suite 400
  Vienna, VA 22010      within a range acceptable to NRS and that, contrary to the Agreement, the agent “…as of this point
         ***
  (T) 301-986-5570      in time is” stating that it should be $1,299,000.     Ex. A at NRS Depo 000029; see also Ex. B at
  (F) 301-986-5571

   www.pelslaw.com      p. 45, 46. On August 10, 2011, counsel for NRS sent a letter to then counsel for the Debtors
  jpels@pelslaw.com

                        stating: “While I appreciate your point of view, there is a marked distinction between acquiescing

                                                                            -3-
                                    Case 18-00039       Doc 88     Filed 03/14/19     Page 4 of 12



                        to a list price and that price being recommended by the listing agent.”      Ex. A at NRS Depo

                        000031. On August 26, 2011, counsel for NRS instituted foreclosure proceedings. On September

                        14, 2011, counsel for NRS sent a letter to then counsel for the Debtors stating: “Respectfully, the

                        negotiations ended when the Settlement Agreement was executed.” Ex. A at NRS Depo 000038.

                        On October 26, 2011, some two months after the Agreement was signed by NRS, NRS obtained

                        an appraisal which purportedly valued the property much lower. Ex. A at NRS Depo 000039.

                               Because of these actions, Ahmadpour’s husband on October 31, 2012 Youri Beitdashtoo

                        filed chapter 13 bankruptcy in the District of Columbia. On February 14, 2013, Beitdashtoo’s

                        chapter 13 counsel filed a plan providing for payment of the NRS claim pursuant to the Agreed

                        upon amount in the AGREEMNT of $91,000. Ex. A at NRS Depo 000084. NRS filed an original

                        proof of claim dated 11/20/12 which included $91,000 plus an unsecured portion of $187,115.61.

                        Ex. A at NRS Depo 000085-87; see also Ex B at p. 63. NRS then filed an amended proof of claim

                        dated 12/18/2012 which amended the amount down to $91,000 with no unsecured portion. Ex. A

                        at NRS Depo 000088-89. This was authorized by NRS. Ex. B at p. 63.

                               The amended proof of claim does not list an “Amount of arrearage and other charges” nor

                        did the amended proof of claim list the debt as contingent upon some events occurring within a

THE PELS LAW FIRM LLC   certain period of time. Id. The amended proof of claim directly below the signature of counsel for
   4845 Rugby Ave
       3rd Floor        NRS advises that NRS should file the “amount of claim as of Date [Ch 13] Case Filed.” Id. at 89.
 Bethesda, MD 20814

         ***                    The chapter 13 plan was confirmed on 2/25/13 . Ex A. at NRS Depo 0000136.              The
 8500 Leesburg Pike
      Suite 400
  Vienna, VA 22010      chapter 13 plan was completed on 6/15/17. Ex A. at NRS Depo 0000138. NRS was paid more
         ***
  (T) 301-986-5570      than $91,000; specifically, it received a total of $101,650.09 Ex. B. at P.29.
  (F) 301-986-5571

   www.pelslaw.com             The Deed of Trust was released by NRS pursuant to the AGREEEMNT as payment in full.
  jpels@pelslaw.com

                        No collection efforts including no motion for relief from the co-Debtor stay were taken against the

                                                                       -4-
                                    Case 18-00039       Doc 88     Filed 03/14/19     Page 5 of 12



                        Debtor in this case, Ahmadpour, during the pendency of Beitdashtoo’s chapter 13. Ex. B at p.65-

                        66.

                                                          STANDARD OF REVIEW

                                When considering a motion for summary judgment, a court “must consider whether a

                        reasonable jury could find in favor of the non-moving party, taking all inferences to be drawn for

                        the underlying facts in the light most favorable to non-movant. Humboldt Express, Inc. v. The

                        Wise Co. 190 Fed 624,633 (4th Cir. 1999). To defeat motion for summary judgment, opposing

                        party must show that there is genuine dispute as to material fact by proffering facts which would

                        be admissible in evidence; consequently, mere general allegations which do not show facts in detail

                        with precision are insufficient to prevent summary judgment. Beatty v. Trailmaster Products, Inc.,

                        330 Md. 726, 625 A.2d 1005 (Md. 1993). Summary judgment is not intended as substitute for trial

                        when factual issues remain. Hill v Cross Country Setllements, LLC, 402 Md. 281, 936 A.2d 343

                        (2007) (if alleged facts are subject to multiple inferences, issue should be submitted to jury and

                        not decided by summary judgment).

                               Cases recognize that in order to defeat motion for summary judgment , the opposing party

                        must show that there is a genuine dispute as to a material fact by proffering facts which would be

THE PELS LAW FIRM LLC   admissible in evidence. See Hoffman Chev. v. Wash. Co. Nat'l Sav., 297 Md. 691, 711–15, 467
   4845 Rugby Ave
       3rd Floor        A.2d 758 (1983); Shaffer v. Lohr, 264 Md. 397, 404, 287 A.2d 42 (1972); Broadfording Ch. v.
 Bethesda, MD 20814

         ***            Western Md. Ry., 262 Md. 84, 89, 277 A.2d 276 (1971). Consequently, mere general allegations
 8500 Leesburg Pike
      Suite 400
  Vienna, VA 22010      which do not show facts in detail and with precision are insufficient to prevent summary judgment .
         ***
  (T) 301-986-5570      Lynx, Inc. v. Ordnance Products, 273 Md. 1, 7–8, 327 A.2d 502 (1974). Moreover, a person
  (F) 301-986-5571

   www.pelslaw.com      opposing summary judgment cannot merely allude to the existence of a document and thereby
  jpels@pelslaw.com




                                                                       -5-
                                     Case 18-00039       Doc 88      Filed 03/14/19     Page 6 of 12



                        hope to raise the specter of dispute over a material fact which would defeat a motion for summary

                        judgment . Brown v. Suburban Cadillac, Inc., 260 Md. 251, 256–57, 272 A.2d 42 (1971).

                                                                   ARGUMENT

                           I.      NRS is judicially estopped from its claims in this matter

                                In this State the general rule is that parol evidence of prior or contemporaneous oral

                        negotiations or stipulations is inadmissible to alter, vary, contradict, add to, subtract from or

                        explain the terms of a complete, unambiguous, unconditional written instrument. Godwin v. Kerns,

                        178 Va. 447, 451, 17 S.E.2d 410; Jones v. Franklin, 160 Va. 266, 270, 168 S.E. 753. Under this

                        rule, when the parties set out the terms of their agreement in a clear and explicit writing then such

                        writing is the sole memorial of the conduct and it is conclusively concluded that the writing

                        contains the whole contract and is the sole evidence of the agreement. Stewart-Warner Corp. v.

                        Smithey, 163 Va. 476, 487, 175 S.E. 882; Pulaski Nat. Bank, Ex'r v. Harrell, 203 Va. 227, 233,

                        123 S.E.2d 382.

                                Plaintiff originally filed a claim in the husband’s case for $258,115.61 (Exhibit A), but then

                        amended it down to $91,000 (Exhibit A). The plan was confirmed and completed (Exhibit A).

                        Plaintiff cannot now come into this Court and assert that it still has a claim against Debtor after

THE PELS LAW FIRM LLC   the proof of claim that it filed was paid in full. The proof of claim filed in the D.C. Bankruptcy
   4845 Rugby Ave
       3rd Floor        Court, and the confirmation and completion of the plan, is res judicata as to the amount and nature
 Bethesda, MD 20814

         ***            of the Plaintiff’s claim, and Plaintiff is judicially estopped from asserting an inconsistent position
 8500 Leesburg Pike
      Suite 400
  Vienna, VA 22010      after filing a claim, confirmation and completion of the plan, and payment of its filed claim in full.
         ***
  (T) 301-986-5570      In re Male, 362 BR 238, 241-42 (Bankr. E.D. N.C. (2007)); First Union Commercial Corp v.
  (F) 301-986-5571

   www.pelslaw.com      Nelson, MULLINS, Riley & Scarborough (In re Varat Enter., Inc.), 81 F.3d 1310, 1315 (4th
  jpels@pelslaw.com

                        Cir.1996); Bill Greever Corp. v. Tazewell Nat. Bank, 256 Va. 250, 504 SE 2d 854 (1998).

                                                                         -6-
                                     Case 18-00039       Doc 88      Filed 03/14/19     Page 7 of 12



                                 The equitable defense of laches requires a defendant to prove (1) lack of diligence by the

                        party against whom the defense is asserted, and (2) prejudice to the party asserting the defense.

                        EEOC v. Navy Federal Credit Union, 424 F.3d 397 (4th Cir. 2005).

                                 As the undisputed facts show, this matter has been ongoing since at least the year 2008.

                        The creditor NRS has taken actions which are directly contradictory to the amount they allege is

                        now due and owing in this instant case. Ahmadpour is prejudiced by having to continually re

                        litigate the same issue over a debt which has been resolved. Laches and judicial estoppel prevent

                        NRS from taking its current position. NRS had full knowledge of the terms (including the initial

                        list price) of the SETTLEMENT AGREEMENT between the parties prior to entering into in July,

                        2011. The parole evidence rule and express terms of the AGREEMENT preclude NRS from

                        continuing in this case as it is violating the very AGREEMENT it drafted. Ahmadpour is entitled

                        to attorneys’ fees pursuant to the AGREEMENT.

                                 Ahadpour is entitled to summary judgment against NRS for their claim. There are no

                        relevant disputed facts that arise to a conclusion other than that the debt referred to in the

                        AGREEMENT has been paid off, and further has been discharged. Ahadpour incorporates the

                        Statement of Facts above into their Cross Motion for Summary Judgment. These detailed facts

THE PELS LAW FIRM LLC   supported by the record provided show that there are no genuine issues of material fact.
   4845 Rugby Ave
       3rd Floor           II.      NRS has not met its burden to prove all elements in its claim
 Bethesda, MD 20814

         ***               Arguendo NRS is not judicially estopped in bringing the instant claim, NRS has failed to meet
 8500 Leesburg Pike
      Suite 400
  Vienna, VA 22010      its burden of proving all the elements necessary to establish its’ claim. In order to file an action
         ***
  (T) 301-986-5570      under 11 USC § 523, NRS must prove that Debtor acted with actual fraud. In its pleadings in this
  (F) 301-986-5571

   www.pelslaw.com      matter, NRS has improperly relied on Debtor having signed a guilty plea as evidence of fraud;
  jpels@pelslaw.com

                        however, this is insufficient to prove fraud in the instant matter.

                                                                         -7-
                                    Case 18-00039        Doc 88     Filed 03/14/19     Page 8 of 12



                               Specifically, Plaintiff’s plea relies on Debtor’s guilty plea entered into under the laws of

                        the State of Nevada, NRS 205.130 and 205.132:

                               NRS 205.130       Issuance of check or draft without sufficient money or credit:

                               Penalties.

                                  1.     Except as otherwise provided in this subsection and subsections 2 and 3, a

                               person who willfully, with an intent to defraud, draws or passes a check or draft to

                               obtain:

                                   (a) Money;

                                   (b) Delivery of other valuable property;

                                   (c) Services;

                                   (d) The use of property; or

                                   (e) Credit extended by any licensed gaming establishment, drawn upon any

                               real or fictitious person, bank, firm, partnership, corporation or depositary, when

                               the person has insufficient money, property or credit with the drawee of the

                               instrument to pay it in full upon its presentation, is guilty of a misdemeanor. If that

                               instrument, or a series of instruments passed in the State during a period of 90 days,

THE PELS LAW FIRM LLC          is in the amount of $650 or more, the person is guilty of a category D felony and
   4845 Rugby Ave
       3rd Floor               shall be punished as provided in NRS 193.130.
 Bethesda, MD 20814

         ***            If it were that alone, the admission of “intent to defraud” would probably suffice. BUT…
 8500 Leesburg Pike
      Suite 400
  Vienna, VA 22010             NRS 205.132       Issuance of check or draft without sufficient money or credit:
         ***
  (T) 301-986-5570             Presumptions of intent to defraud and knowledge of insufficiency; malice in
  (F) 301-986-5571

   www.pelslaw.com             causing prosecution.
  jpels@pelslaw.com




                                                                        -8-
                                      Case 18-00039       Doc 88      Filed 03/14/19     Page 9 of 12



                                1.    In a criminal action for issuing a check or draft against insufficient or no funds

                               with intent to defraud, that intent and the knowledge that the drawer has insufficient

                               money, property or credit with the drawee is presumed to exist if:

                                     (a) The instrument is drawn on a purported account which does not exist.

                                     (b) Payment of the instrument is refused by the drawee when it is presented in

                               the usual course of business, unless within 5 days after receiving notice of this fact

                               from the drawee or the holder, the drawer pays the holder of the instrument the full

                               amount due plus any handling charges.

                                     (c) Notice of refusal of payment, sent to the drawer by registered or certified

                               mail at an address printed or written on the instrument, is returned because of

                               nondelivery.

                        So with that presumption, all Debtor pled guilty to is:

                                     1.   Except as otherwise provided in this subsection and subsections 2 and 3,

                               a person who willfully, [], draws or passes a check or draft [where] payment of the

                               instrument is refused by the drawee when it is presented in the usual course of

                               business, unless within 5 days after receiving notice of this fact from the drawee or

THE PELS LAW FIRM LLC          the holder, the drawer pays the holder of the instrument the full amount due plus
   4845 Rugby Ave
       3rd Floor               any handling charges, to obtain:
 Bethesda, MD 20814

         ***                         (a) Money;
 8500 Leesburg Pike
      Suite 400
  Vienna, VA 22010                   (b) Delivery of other valuable property;
         ***
  (T) 301-986-5570                   (c) Services;
  (F) 301-986-5571

   www.pelslaw.com                   (d) The use of property; or
  jpels@pelslaw.com




                                                                          -9-
                                    Case 18-00039       Doc 88     Filed 03/14/19      Page 10 of 12



                                   (e) Credit extended by any licensed gaming establishment, drawn upon any

                               real or fictitious person, bank, firm, partnership, corporation or depositary, when

                               the person has insufficient money, property or credit with the drawee of the

                               instrument to pay it in full upon its presentation, is guilty of a misdemeanor. If that

                               instrument, or a series of instruments passed in the State during a period of 90 days,

                               is in the amount of $650 or more, the person is guilty of a category D felony and

                               shall be punished as provided in NRS 193.130.

                               Given the above presumption, Debtor has not plead guilty to fraud within the scope of 11

                        USC § 523(a)(2). Plaintiff’s allegation of fraud based on the above plea is insufficient to prove the

                        element under § 523, which requires actual fraud. Therefore, Plaintiff has not proven all the

                        elements necessary to prove a claim under § 523, and its claim fails as a matter of law.

                                                              CONCLUSION

                               Summary judgment should be limited to cases “that present no material facts that my

                        reasonably said to be disputed”. Sadler v. Dimensions Healthcare Corp., 378 Md. 509,534,836

                        A.2d 655 (2003). Since it is clear that NRS alleged facts that differ so greatly from facts gleaned

                        from deposition transcripts and exhibits from previous filings, in terms of whether there is any

THE PELS LAW FIRM LLC   legitimate claim to further debts owed to NRS by Ahmadpour, summary judgment should be
   4845 Rugby Ave
       3rd Floor        denied as to NRS and granted as to Debtor. Debtor is entitled to attorneys fees pursuant to the
 Bethesda, MD 20814

         ***            admitted breach of the AGREEMENT by NRS.
 8500 Leesburg Pike
      Suite 400
  Vienna, VA 22010             WHEREFORE, Debtor Ahmadpour respectfully requests that:
         ***
  (T) 301-986-5570             A. Creditor Nationwide Registry and Security LTD’s Motion for Summary be DENIED;
  (F) 301-986-5571

   www.pelslaw.com             B. Debtor Nahid Ahmadpour’s Cross-Motion for Summary Judgment be GRANTED;
  jpels@pelslaw.com




                                                                        - 10 -
                                  Case 18-00039       Doc 88     Filed 03/14/19       Page 11 of 12



                              C. Debtor Nahid Ahmadpour be GRANTED an award of attorneys fees pursuant to the

                                  AGREEMENT; and

                              D. this Court grant such other and further relief this Court deems just and proper

                                                                              Respectfully submitted,

                                                                              THE PELS LAW FIRM

                        Dated: March 14, 2019                                 /s/ Jon D. Pels
                                                                              Jon D. Pels, Esq., MD Bar #11883
                                                                              jpels@pelslaw.com

                                                                              /s/ Alvaro A. Llosa
                                                                              Alvaro A. Llosa, Esq., MD Bar #19334
                                                                              allosa@pelslaw.com
                                                                              4845Rugby Avenue,
                                                                              Third Floor
                                                                              Bethesda, MD 20814
                                                                              (301) 986-5570 (T)
                                                                              (301) 986-5571 (F)
                                                                              Counsel for Debtor




THE PELS LAW FIRM LLC

   4845 Rugby Ave
       3rd Floor
 Bethesda, MD 20814

         ***
 8500 Leesburg Pike
      Suite 400
  Vienna, VA 22010

         ***
  (T) 301-986-5570
  (F) 301-986-5571

   www.pelslaw.com
  jpels@pelslaw.com




                                                                     - 11 -
                                  Case 18-00039      Doc 88    Filed 03/14/19         Page 12 of 12



                                                      CERTIFICATE OF SERVICE

                               I HEREBY CERTIFY that on March 14, 2019, I reviewed the Court’s CM/ECF system

                        and it reports that an electronic copy of Defendant Nahid Ahmadpour’s Memorandum In

                        Opposition To Plaintiff’s Motion For Summary Judgment And Memorandum In Support Of

                        Defendant’s Cross-Motion For Summary Judgment was served electronically by the Court’s

                        CM/ECF system on the following:


                                 Fitzgerald Lewis                          Robert Lee Vaughn, Jr.
                                 Law Office of Lewis and Associates        O'Connor & Vaughn LLC
                                 6066 Leesburg Pike                        11490 Commerce Park Drive
                                 Fourth Floor                              Suite 510
                                 Falls Church, VA 22041                    Reston, VA 20191
                                 flewis@lewisatlaw.com                     rvaughn@oconnorandvaughn.com


                                                                               /s/ Jon D. Pels
                                                                               Jon D. Pels, Esq., MD Bar #11883




THE PELS LAW FIRM LLC

   4845 Rugby Ave
       3rd Floor
 Bethesda, MD 20814

         ***
 8500 Leesburg Pike
      Suite 400
  Vienna, VA 22010

         ***
  (T) 301-986-5570
  (F) 301-986-5571

   www.pelslaw.com
  jpels@pelslaw.com




                                                                      - 12 -
